DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 06/28/2022, wherein Claims 27, 29, 30, 33, 35, and 36 were amended and claim 31 was cancelled. The objections to claims 27 and 29 made in the previous office action have been withdrawn, in view of the amended claims. Claims 27-30, and 32-36 have been examined below.
Response to Arguments
In response to applicant's argument in page 9 Line 8 and page 13 line 13 that “Valentini as cited fails to disclose or suggest at least that the radial channels would be disconnected from the suction pressure”, it is noted that the features upon which applicant relies (i.e., [“the radial channels would be disconnected from the suction pressure”]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the amended claim 27 discloses that “the at least one peripheral conduit is not adapted to be connected to the suction pressure” and this limitation is being interpreted as intended use limitation (functional limitation) as there is no claimed structure that would not allow the peripheral conduit to be connected to the suction pressure and the prior art meets all the claimed structural limitations, structure that makes it capable of not having suction should be positively recited to differentiate from prior art. Regarding the structure of this limitation Valentini discloses the backing pad “wherein the at least one peripheral conduit is a groove (See 41, See Fig. 3) on the lower surface having an open end (Opening 37a See Fig. 3, 5) at the outer side wall (See Fig. 3), so as to use the at least one peripheral conduit for introducing incoming air through the at least one peripheral conduit onto the lower surface. (See Para. 61 “through openings 37a in the slanting circumferential surface 37 by channels 41- -provide for a specific air flow along the bottom surface 30 b of the backing pad 30 and the working surface”) meeting the structure of the claimed limitation. Regarding the functional limitation of “the at least one peripheral conduit is not adapted to be connected to the suction pressure” the invention of Valentini is capable of being adapted to not be connected to the suction pressure, e.g., if the polishing tool being used has the dust aspiration system turned off.  In other words, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding the applicant arguments in page 13 line 16 that it would not be obvious to modify the tool of Valentini to disconnect the openings from the suction pressure, it is noted that the features upon which applicant relies (i.e., [“disconnecting the openings from the suction pressure”]) are not recited in the rejected claim(s).  As disclosed above, the invention of Valentini meets the structural limitations of the backing pad as claimed. The fact that the invention of Valentini discloses additional structure not claimed is irrelevant. 
Regarding the arguments that the reference of Raffi does not remedy the deficiencies of Valentine. Applicant is reminded that Raffi is not used to teach or suggest the added limitations to the amended claim 27.  
For the reasons disclosed above applicant's arguments filed 06/28/2022 are not persuasive. Thus,  claims 27-30 and 32-36 have been rejected and as suchclaims 37, 64 and 65 are not currently eligible for rejoinder. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30, and 32-36  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 27 discloses the limitation “wherein the at least one peripheral conduit is not adapted to be connected to the suction pressure” this limitation is unclear because it is confusing if the limitation is only intended use or if there is structure that would not allow to have the at least one peripheral conduit connected to the suction pressure. As best understood, this appears to be intended use with respect to how the abrading apparatus is used as opposed to how the backing pad is configured (see e.g. description in Specification Page 13, lines 31-33 and Fig. 3). For examination purposes this limitation will be interpreted as intended use. 
Any remaining claims are rejected based on their dependency to a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 27-31 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guido Valentini (US 20160158920 A1; Hereinafter “Valentini”).
Regarding Claim 27 Valentini discloses A backing pad (Pad 60 See Fig. 2-8) suitable for use in an abrading apparatus adapted to provide suction pressure (See ¶14), the backing pad comprising:
a body (Carrier Layer 31 and 33, See Fig. 4, 6) comprising attachment elements (Elements on Top Surface of 31, See Fig. 4) suitable for attaching the body to the abrading apparatus (Via threaded rod 61 and surrounding portion at the top of 31, Fig. 4 and connection with an apparatus in Fig. 1),
 a lower surface layer having a lower surface (60b, See Fig. 4), the lower surface layer being attached to the body (See Figs. 2-8), and comprising additional attachment elements (elements making up hook and loop fastener of Adhesive Layer 32, Fig. 8) suitable for attaching the lower surface layer to an abrading article (See ¶18);
an outer side wall (Outside Surface 37, Fig. 4, 6) enclosing the body and the lower surface layer at least one medial conduit (See Fig. 3, Medial Holes 35 and Channels 36) adapted to be connected to the suction pressure for conveying air and abrading debris from the lower surface (See ¶20-21, and ¶61 See Figs. 4, 6), the at least one medial conduit having an orifice on the lower surface (See Fig. 3 and 4 showing that the holes 35 end in a orifice of the lower surface 60b); and
at least one peripheral conduit (Additional Channel 41, Fig. 3) suitable for conveying incoming air onto the lower surface (¶20-21; ¶71 -72), the at least one peripheral conduit extending from the outer side wall (See Fig. 3-4), and being separated from the at least one medial conduit by a continuous portion of the backing pad (See Fig. 3, How hole 40 is being separated by a continuous portion of the backing pad to medial holes 35; it is noted that “unbroken” is defined as “continuous” per Merriam-Webster definition (See Ref. U presented in previous office action)), wherein the at least one peripheral conduit is a groove (See 41, See Fig. 3) on the lower surface having an open end (Opening 37a See Fig. 3, 5) at the outer side wall (See Fig. 3), so as to use the at least one peripheral conduit for introducing incoming air through the at least one peripheral conduit onto the lower surface. (See Para. 61 “through openings 37a in the slanting circumferential surface 37 by channels 41- -provide for a specific air flow along the bottom surface 30 b of the backing pad 30 and the working surface”)
Regarding the functional limitation of “the at least one peripheral conduit is not adapted to be connected to the suction pressure” the invention of Valentini is capable of being adapted to not being connected to the suction pressure if the polishing tool being used has the dust aspiration system turned off. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The device of Valentini has met the structural limitations of the claim, and would therefore be expected to be capable of performing the intended use claimed. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In this case the invention of Valentini is capable of being adapted to not being connected to suction pressure if the polishing tool being used has the dust aspiration system turned off, meeting the functional limitation of the claim.
Regarding Claim 28 Valentini discloses the backing pad according to claim 27, wherein the backing pad further comprises at least one central conduit (Central Recess 34, Fig. 3), the at least one central conduit: 
terminating with an orifice on the lower surface (See Fig. 3, ¶15, 24-26) and being suitable for conveying incoming air onto the lower surface or conveying air and abrading debris from the lower surface (¶24-26); and
being separated from the at least one medial conduit and the at least one peripheral conduit by an unbroken portion of the backing pad (See 34 on Fig. 3; as it is separated by and unbroken portion from medial conduit holes 35, channels 36 and the peripheral conduits 41; it is noted that “unbroken” is defined as “continuous” per Merriam-Webster definition (See Ref. U))).

Regarding Claim 29 Valentini discloses the backing pad according to claim 27, wherein the attachment elements on the body and/or the additional attachment elements of the lower surface layer enable re-attachment (See ¶18).

Regarding Claim 30 Valentini discloses the backing pad according to claim 27, wherein the backing pad further comprises at least one central conduit (Central Recess 34, See Fig. 3), and wherein the at least one central conduit and/or the at least one medial conduit (Medial Holes 35 and Channels 36, Fig. 3) is/are orifices which extend through the body and the lower surface layer of the backing pad (See Fig. 3).

Regarding Claim 33 Valentini discloses the backing pad according to claim 27, wherein the at least one peripheral conduit (41, See Fig. 3) extends towards a center of the backing pad past at least one of the medial conduits (See Fig. 3, On how the peripheral conduits radially go past some of the holes 35 and the peripheral conduit 41 is angled towards the center of the pad).
Regarding Claim 34 Valentini discloses the backing pad according to claim 27, wherein the backing pad has a circular shape (See Fig. 2-8).

Regarding Claim 35 Valentini discloses the backing pad according to claim 34, wherein the backing pad (Pad 60, See Fig. 2-8) further comprises a plurality of the medial conduits (Holes 35 and Channels 36) arranged along at least one concentric circle which is/are concentric with the center of the backing pad (See Fig. 3 and the plurality of medial conduits arranged along the concentric circle that is at the center of the backing pad).

Regarding Claim 36 Valentini discloses the backing pad according to claim 27, wherein at least one of the medial conduits (Holes 35 and Channels 36, Fig. 3) has an elongated orifice on the lower surface of the backing pad (See Fig. 8, how the holes 35 have elongated channels 36 on the lower surface of the backing pad 60b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Raffi Piliguian (US 7377837 B2; Hereinafter “Raffi”).
Regarding Claim 32 Valentini discloses the backing pad according to claim 27, wherein the at least one peripheral conduit (41, See Fig. 3) comprises a groove (See Fig. 3) on the lower surface and an orifice on the outer side wall (Opening 37a See Fig. 3, 5). Valentini is silent to the groove on the lower surface with at least two closed ends, as the groove of valentine has only one closed end. Raffi discloses a grinding or polishing machine or device having a grinding or polishing disc for grinding that generates vacuum pressure wherein the grinding or polishing disks (pads) are presented with a plurality of combination of slots (grooves). Specifically figures 15E, 15H, 18D and 18E disclose the polishing disks/pads having grooves (slots) with at least two closed ends. 
Thus, it would have been obvious It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing pad of Valentini to incorporate the teachings of Raffi and provide the groove of the peripheral conduit with at least two closed ends. Since it is known in the art to that the configuration of the slots (grooves) may be selected depending upon the uses to which the grinding or polishing disc (backing pad) is to be put, the type of device into which the grinding or polishing discs are to be installed and the like (Raffi, Col 7 Line 21-27). Thus, those skilled in the art may select the desired combination of slots and configurations thereof as required for any given application. (Raffi, Col 7 Line 25-27)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723   

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723